EXHIBIT 10.2
ACKNOWLEDGEMENT AND REAFFIRMATION
 
OF
 
LOAN AND SECURITY AGREEMENT
 
THIS ACKNOWLEDGEMENT AND REAFFIRMATION OF LOAN AND SECURITY AGREEMENT
(this “Agreement”) is entered into this 9th day of November, 2009, by and
between Silicon Valley Bank (“Bank”) and Betawave Corporation, a Delaware
corporation (“Betawave-DE”) whose address is 706 Mission Street, 10th Floor, San
Francisco, CA 94103.
 
RECITALS
 
A.           Bank and Betawave Corporation a Nevada Corporation (“Betawave-NV”),
have entered into that certain Loan and Security Agreement, dated as of March
27, 2009, as amended by that certain First Amendment to Loan and Security
Agreement by and between Bank and Betawave-NV, dated as of July 31, 2009, and as
further amended by that certain Second Amendment to Loan and Security Agreement
by and between Bank and Betawave-NV, dated as of August 14, 2009 (as the same
may from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).  Bank has extended credit to Betawave-NV for the purposes permitted
in the Loan Agreement.
 
B.           Betawave-NV has filed articles of conversion with the State of
Nevada and has filed a certificate of conversion, a certificate of incorporation
and a certificate of designations with the State of Delaware.  The sole purpose
of the conversion is to reincorporate into a Delaware corporation (the
“Reincorporation”).
 
C.           The Loan Agreement permits the Reincorporation with at least 30
days prior written notice.  Bank has received such prior written notice and now
requires Betawave-DE to acknowledge and reaffirm its liability for the
Obligations under the Loan Agreement, subject to the conditions and in reliance
upon the representations and warranties set forth below.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
 
2. Acknowledgement and Reaffirmation.  Betawave-DE hereby acknowledges and
confirms that pursuant to Section 265 of the Delaware General Corporation Law:
(i) Betawave-NV was converted into Betawave-DE, with Betawave-DE being deemed
the same legal entity as Betawave-NV, and (ii) such conversion did not affect
any obligations or liabilities of Betawave-NV, or any liens against any of
Betawave-NV’s assets.  Accordingly, Betawave-DE hereby acknowledges and
reaffirms that it is the Borrower under the Loan Documents and that it is
obligated to, and agrees to, pay and perform when due all present and future
Obligations under, based upon, or arising out of the Loan Documents and
instruments and agreements relating thereto.  Betawave-DE agrees to honor,
perform and comply with, in all respects, all terms and provisions of all of the
Loan Documents.  All references in the Loan Documents to “Borrower” shall be
deemed to refer to the Betawave-DE from and after the date hereof.
 

--------------------------------------------------------------------------------


Betawave-DE acknowledges that the Obligations are due and owing to Bank from
Betawave-DE, without any defense, offset or counterclaim of any kind or nature
whatsoever.
 
Bank hereby acknowledges the Reincorporation.  The Reincorporation shall not, in
and of itself, be deemed an Event of Default under the Loan Agreement.  Bank’s
acknowledgement of the Reincorporation shall in no way be deemed a consent to
future transactions not permitted under the Loan Agreement.
 
3. Limitation of Bank Acknowledgement.
 
3.1 Bank’s acknowledgement set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Agreement,
Betawave-DE, as Borrower, hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing, other than the Event of Default described in, and waived pursuant
to, the Waiver and Third Amendment to Loan and Security Agreement, dated as of
the date hereof, between Bank and Borrower;
 
4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement, as amended by this
Agreement;
 
4.3 The organizational documents of Betawave-DE delivered to Bank immediately
prior to the execution of this Agreement (the “Organizational Documents”) remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of the Obligations, have been duly authorized by all necessary
action on the part of Borrower;
 
2

--------------------------------------------------------------------------------


4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of the Obligations, do not and will not contravene do not and will
not contravene (a) any Requirement of Law, (b) any contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the Organizational Documents;
 
4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of the Obligations, do not require any Governmental Approval from
any Governmental Authority (except for Governmental Approvals which have already
been obtained and are in full force and effect); and
 
4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Agreement shall be deemed effective upon the due
execution and delivery to Bank of this Agreement by each party hereto and shall
be deemed effective as of October 6, 2009.
 
7. Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
 
[Signature page follows.]




3

--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 


BANK
 
Silicon Valley Bank
 
 
 
By:  /s/ Mike Meier                                                         
Name:  Mike Meier                                    
Title:   Relationship
Manager                                                        
 
BORROWER
 
Betawave Corporation,
a Delaware corporation
 
 
By:   /s/ David Lorie                                                        
Name:   David Lorie                                                        
Title:   Secretary and General
Counsel                                                        


 
 
 
4